Citation Nr: 1310669	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2008, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

When the case was most recently before the Board in September 2011, the Board denied the claim. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a July 2012 Joint Motion, the parties requested that the Court vacate the September 2011 Board decision and remand the claim.  In a July 2012 Order, the Court granted the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, in pertinent part, the parties stated that a December 2006 VA examination was inadequate in regards to addressing whether the evidence of record showed that the Veteran had a separate ligament disorder; and, if so, whether such a disorder was related to his active duty.  The joint motion indicates that the Veteran should be afforded a new VA examination and a new medical opinion should be obtained.  

That is, the Veteran has submitted medical evidence indicating that he had a separate ligament disorder.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a knee disability other than arthritis, the issue of entitlement to service connection for a knee disability other than arthritis is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a knee disability other than arthritis.  Therefore, the issue must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development of the issue of entitlement to service connection for a knee disability other than arthritis, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(b) (2012).

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent medical records.

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for an appropriate VA examination.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not that any separate ligament knee disorder, present at any time during the pendency of this claim, originated during the period of active service or is otherwise etiologically related to active service.

A complete rationale for all opinions expressed must be provided.

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate action, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

